Exhibit32 CERTIFICATION PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form10-Q for the quarter ended September 30, 2010 (the “Report”) of TF Financial Corporation (the “Company”) as filed with the Securities and Exchange Commission on the date hereof, we, Kent C. Lufkin, President and Chief Executive Officer, and Dennis R. Stewart, Executive Vice President and Chief Financial Officer (Principal Accounting Officer), hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a)of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial position and results of operations of the Company. /s/ Kent C. Lufkin Date: November 12, 2010 Kent C. Lufkin President and CEO (Principal Executive Officer) /s/ Dennis R. Stewart Date: November 12, 2010 Dennis R. Stewart Executive Vice President and Chief Financial Officer (Principal Financial& Accounting Officer) Return to 10Q
